DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/25/2022 with respect to the rejection of claims 1-10 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

Claims 6-8 and 10 was rejected under 35 U.S.C. 112(b) for invoking 35 U.S.C. 112(f) but lacking the structure, materials, or acts thereof in the specification. Regarding these rejections, applicant contends the following (Page 11 of applicant’s reply):

    PNG
    media_image1.png
    699
    1009
    media_image1.png
    Greyscale

Applicant has not provided the necessary structure, materials, or acts in the specification, so a 112(b) rejection stands. It is not enough to simply state in the specification that a/group of modules or an/group of units has structure based on the vaguely recited computing components. Each module or unit in the claim must be clearly linked to the corresponding component in the specification and a statement including the physical structure of each module or unit must be included. 

Claims 1-3, 5-8, and 10 was rejected in the previous office action under 35 U.S.C. 103 as being unpatentable over O’dea (US 20170355368) in view of Suzuki (US 20150183433). Regarding these rejections, applicant contends the following (page 13 of applicant’s reply):


    PNG
    media_image2.png
    234
    993
    media_image2.png
    Greyscale


	Examiner partially disagrees.
	It is true that O’dea does not teach a deceleration request value and there is no processor to compare the absolute value of the deceleration request value with the absolute value of the deceleration corrected value. However, a new ground(s) of rejection is presented below in view of Karpenko (US 9821781), Tadashi (JP 2008280012), and Inomata (US 20170217436).


	Applicant contends the following (page 13 of applicant’s reply):


    PNG
    media_image3.png
    187
    1001
    media_image3.png
    Greyscale


	Examiner partially disagrees. 
As stated above, it is true that Suzuki does not teach a deceleration request value and there is no processor to compare the absolute value of the deceleration request value with the absolute value of the deceleration corrected value. However, as will be seen later, Karpenko, Tadashi, and Inomata disclose these elements. 


	Applicant contends the following (page 14 of applicant’s reply):


    PNG
    media_image4.png
    305
    989
    media_image4.png
    Greyscale


	Examiner disagrees.
	Tadashi teaches that the deceleration request value is changeable and is determined based on the deceleration of the front vehicle (Tadashi, Pages 1-2, Paragraphs 1-4, “The driving support device 2 calculates target deceleration (request deceleration Ga) in ACC control by using calculation information such as a preset map, and performs the travel control such as the automatic intervention of a brake 12 based on the calculated target deceleration.”). In regards to the brake mechanism using the deceleration request value and the deceleration corrected value, Inomata states “and a regulator
configured to compare required deceleration of the first deceleration request and required deceleration of the second deceleration request in magnitude, and to output the deceleration request with higher required deceleration” (Inomata, Page 1, Paragraph 0010-0011), and “the brake pressure actuator 114 receives a command signal having the selected and/or predetermined modulation characteristic generated by the brake controller 112 to modulate a brake fluid pressure within the vehicle 102 and/or brake assembly 116 to cyclically increase and decrease.” (Karpenko, Col. 10, Lines 32-37). As can be seen by these two quotes, the ACC control first calculates a deceleration request value based on the deceleration of the front vehicle. Then, the regulator analyzes the ACC deceleration of the front vehicle and the pre-crash safety of the front vehicle and compares these two values, then the greater of these two signals is transmitted to the brake pressure actuator which controls the brake execution mechanism. 

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: monitoring module, correction module, deceleration response module, first deceleration response unit, comparison unit, and first switching unit in claim 6. Such claim limitation is also: monitoring module in claim 7. Such claim limitations are also: first correction unit, second correction unit in claim 8. Such claim limitations are also: second deceleration response unit, working condition detection unit, and second switching unit in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, claim limitation “a monitoring module, configured to acquire a current deceleration of a front vehicle and a current inter-vehicle time distance between a current vehicle and the front vehicle by a sensor, and monitor whether a brake lamp of the front vehicle lights or not” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that a monitoring module acquires a current deceleration, current inter-vehicle time distance, and whether the brake lamp of the front vehicle is lit, however the specification is devoid of any description of structure of what the monitoring module is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 6, claim limitation “a correction module, configured to, when it is monitored that the brake lamp of the front vehicle lights” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that a correction module performs increase correction on an absolute value of the current deceleration and/or performs increase correction on a preset inter-vehicle time distance threshold, however the specification is devoid of any description of structure of what the correction module is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 6, claim limitation “a deceleration response module, configured to send a deceleration request via the ACC system of the current vehicle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that a deceleration response module is configured to send a deceleration request via the ACC system of the current vehicle when the deceleration corrected value or current inter-vehicle time distance is above or below a certain threshold, however the specification is devoid of any description of structure of what the deceleration response module is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 6, claim limitation “a first deceleration response unit, configured to send the deceleration corrected value to a brake execution mechanism via the ACC system of the current vehicle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that a first deceleration response unit sends a deceleration corrected value to a brake execution mechanism when the deceleration corrected value is greater than or equal to the absolute value of the preset deceleration threshold, however the specification is devoid of any description of structure of what the first deceleration response unit is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 6, claim limitation “a comparison unit, configured to acquire a deceleration request value” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that a comparison unit compares the absolute value of the deceleration request value with the absolute value of the deceleration corrected value, however the specification is devoid of any description of structure of what the comparison unit is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 6, claim limitation “a first switching unit, configured to notify the first deceleration response unit of continuously sending the deceleration corrected value to the brake execution mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that a first switching unit notifies the first deceleration response unit of continuously sending the deceleration corrected value to the brake execution mechanism, however the specification is devoid of any description of structure of what the first switching unit is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 7, claim limitation “a vehicle lamp monitoring unit, configured to collect an image of the front vehicle in a lane which the current vehicle is in, recognize an area where a brake lamp of the front vehicle is located from the image, and judge whether the brake lamp of the front vehicle lights or not according to the image of the area where the brake lamp of the front vehicle is located” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that a vehicle lamp monitoring unit is configured to collect an image of the front vehicle, recognize a brake lamp in the image, and judge whether the brake lamp of the front vehicle in the image is lit, however the specification is devoid of any description of structure of what the vehicle lamp monitoring unit is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 8, claim limitation “a first correction unit, configured to replace the absolute value of the current deceleration of the front vehicle as a first set value” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that a first correction unit replaces the absolute value of the current deceleration of the front vehicle or magnifies the absolute value of the current deceleration of the front vehicle, however the specification is devoid of any description of structure of what the first correction unit is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 8, claim limitation “a second correction unit, configured to replace the preset inter-vehicle time distance threshold of the ACC system of the current vehicle as a second set value” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that a second correction unit replaces the preset inter-vehicle time distance threshold as a second set value or magnifies the preset inter-vehicle time distance threshold, however the specification is devoid of any description of structure of what the second correction unit is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 10, claim limitation “a second deceleration response unit, configured to send a brake request to the brake execution mechanism via the ACC system of the current vehicle according to the inter-vehicle time distance threshold corrected value” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that a second deceleration response unit sends a brake request to the brake 'execution mechanism via the ACC system of the current vehicle according to the inter-vehicle time distance threshold corrected value, however the specification is devoid of any description of structure of what the second deceleration response unit is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 10, claim limitation “a working condition detection unit, configured to periodically judge whether the current vehicle is in a deceleration working condition or not at present” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that a working condition detection unit periodically judges whether the current vehicle is in a deceleration working condition or not at present, after the brake request is sent to the brake execution mechanism via the ACC -system of the current vehicle according to the inter-vehicle time distance threshold corrected value, however the specification is devoid of any description of structure of what the working condition detection unit is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 10, claim limitation “a second switching unit, configured to notify the second deceleration response unit of continuously sending the brake request to the brake execution mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that a second switching unit notifies the second deceleration response unit of continuously sending the brake request to the brake execution mechanism according to the inter-vehicle time distance threshold corrected value, however the specification is devoid of any description of structure of what the second switching unit is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over O’dea (US 20170355368) in view of Suzuki (US 20150183433), Karpenko (US 9821781), Tadashi (JP 2008280012 A), and Inomata (US 20170217436 A1).

Regarding claim 1, O’dea teaches a vehicle-following deceleration control method, comprising: acquiring a current deceleration of a front vehicle and a current inter-vehicle time distance between a current vehicle and the front vehicle (O’dea, Page 2, Paragraph 14, “speed and/or acceleration of the target vehicles… the time gap”); sending a deceleration request by the ACC system of the current vehicle, in a case where an absolute value of the deceleration corrected value is greater than or equal to an absolute value of a preset deceleration threshold of the ACC system of the current vehicle, or the current inter-vehicle time distance between the current vehicle and the front vehicle is smaller than or equal to the inter-vehicle time distance threshold corrected value (O’dea, Page 4, Paragraph 28, Lines 1-11, “time gap between the host vehicle… significant drop in relative acceleration”). 
O’dea does not teach monitoring whether a brake lamp of the front vehicle lights or not; when monitoring that the brake lamp of the front vehicle lights, performing increase correction on an absolute value of the current deceleration of the front vehicle to obtain a deceleration corrected value, and/or performing an increase correction on a preset inter-vehicle time distance threshold of an Adaptive Cruise Control (ACC) system of the current vehicle to obtain an inter-vehicle time distance threshold corrected value;
Suzuki teaches monitoring whether a brake lamp of the front vehicle lights or not; when monitoring that the brake lamp of the front vehicle lights, performing increase correction on an absolute value of the current deceleration of the front vehicle to obtain a deceleration corrected value, and/or performing an increase correction on a preset inter-vehicle time distance threshold of an Adaptive Cruise Control (ACC) system of the current vehicle to obtain an inter-vehicle time distance threshold corrected value (Suzuki, Page 4, Paragraph 61-64, “brake lamps… may vary the value to be added or subtracted, or the coefficient to be multiplied.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’dea to include performing an increased correction on the inter-vehicle time distance of Suzuki in order to slow down the host vehicle using adaptive cruise control to match the speed of the preceding vehicle when the preceding vehicle is determined to be braking. 
The combination of O’dea and Suzuki does not teach wherein the method further comprises: sending the deceleration request by the ACC system of the current vehicle, in a case where the absolute value of the deceleration corrected value is greater than or equal to the absolute value of a preset deceleration threshold of the ACC system of the current vehicle, comprises: sending, by the ACC system of the current vehicle, the deceleration corrected value to a brake execution mechanism, in a case where the absolute value of the deceleration corrected value is greater than or equal to the absolute value of the preset deceleration threshold of the ACC system of the current vehicle.
Karpenko teaches wherein the method further comprises: sending the deceleration request by the ACC system of the current vehicle, in a case where the absolute value of the deceleration corrected value is greater than or equal to the absolute value of a preset deceleration threshold of the ACC system of the current vehicle, comprises: sending, by the ACC system of the current vehicle, the deceleration corrected value to a brake execution mechanism, in a case where the absolute value of the deceleration corrected value is greater than or equal to the absolute value of the preset deceleration threshold of the ACC system of the current vehicle (Karpenko, Col. 7, Lines 18-51, “receives deceleration data…determines whether a deceleration”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of O’dea and Suzuki with slowing down a vehicle when the deceleration corrected value is greater than or equal to the preset deceleration threshold of Karpenko in order to slow the ACC vehicle down when the front car is decelerating and reduce the possibility of a frontal crash. The difference of deceleration speeds between the front car and the current ACC car gives the deceleration corrected value. This value is compared to the deceleration threshold which determines when the car will not have enough time to brake. Slowing down the vehicle at the last second as a catch reduces the chances of a collision. 
The combination of O’dea, Suzuki, and Karpenko does not teach after sending, by the ACC system of the current vehicle, the deceleration corrected value to the brake execution mechanism, the method further comprises: acquiring a deceleration request value, generated by the ACC system of the current vehicle according to a current working condition, according to a set time period; wherein the deceleration request value is a deceleration generated by the ACC system of the current vehicle under the current working condition according to an uncorrected deceleration of the front vehicle.
Tadashi teaches after sending, by the ACC system of the current vehicle, the deceleration corrected value to the brake execution mechanism, the method further comprises: acquiring a deceleration request value, generated by the ACC system of the current vehicle according to a current working condition, according to a set time period (Tadashi, Pages 1-2, Paragraphs 1-4, “the target deceleration of the host vehicle is calculated based on the relative distance (inter-vehicle distance) and the relative speed, and each deviation is determined based on the deviation between the target deceleration and the actual deceleration”); wherein the deceleration request value is a deceleration generated by the ACC system of the current vehicle under the current working condition according to an uncorrected deceleration of the front vehicle (Tadashi, Pages 1-2, Paragraphs 1-4, “The driving support device 2 calculates target deceleration (request deceleration Ga) in ACC control by using calculation information such as a preset map, and performs the travel control such as the automatic intervention of a brake 12 based on the calculated target deceleration.” AND Page 5-7, Paragraphs 3-4, “The relative speed Vrel with the preceding vehicle, the preceding vehicle deceleration… and the inter-vehicle distance Dnow. And a required deceleration map for follow-up travel for setting a required deceleration Ga during follow-up travel control based on the relative speed Vrel”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of O’dea, Suzuki, and Karpenko with acquiring a deceleration request value according to an uncorrected deceleration of the front vehicle of Tadashi in order to have a value (deceleration request value) to compare to the deceleration corrected value and determine how much force to brake. The deceleration request value is determined by the user and the force on the brake pedal while the deceleration corrected value is determined by the ACC system based on how much the front vehicle is slowing down. By acquiring a deceleration request value and a deceleration corrected value, there is a threshold of how much the ACC vehicle needs to decelerate in order to avoid a frontal collision. 
	The combination of O’dea, Suzuki, Karpenko, and Tadashi does not teach comparing an absolute value of the deceleration request value with the absolute value of the deceleration corrected value; continuously sending, by the ACC system of the current vehicle, the deceleration corrected value to the brake execution mechanism, in a case where the absolute value of the deceleration request value is smaller than the absolute value of the deceleration corrected value, or otherwise, sending, by the ACC system of the current vehicle, the deceleration request value to the brake execution mechanism.
	Inomata teaches comparing an absolute value of the deceleration request value with the absolute value of the deceleration corrected value (Inomata, Page 1, Paragraph 0010-0011, “and a regulator configured to compare required deceleration of the first deceleration request and required deceleration of the second deceleration request in magnitude, and to output the deceleration
request with higher required deceleration”); continuously sending, by the ACC system of the current vehicle, the deceleration corrected value to the brake execution mechanism, in a case where the absolute value of the deceleration request value is smaller than the absolute value of the deceleration corrected value, or otherwise, sending, by the ACC system of the current vehicle, the deceleration request value to the brake execution mechanism (Inomata, Page 1, Paragraph 0010-0011, “and a regulator configured to compare required deceleration of the first deceleration request and required deceleration of the second deceleration request in magnitude, and to output the deceleration request with higher required deceleration” AND Page 7, Paragraph 0096, “it is determined whether or not the ACC required deceleration is greater than the PCS required deceleration (step S305). If it is determined that the ACC required deceleration is greater than the PCS required deceleration (the step S305: YES), the ACC deceleration request is selected on the regulator 260b (step S306) and is outputted to the brake ECU 400 (the step S309). On the other hand, if it is determined that the ACC required deceleration is less than or equal to the PCS required deceleration (the step S305: NO), the PCS deceleration request is selected on the regulator 260b (step S307) and is outputted to the brake ECU 400”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of O’dea, Suzuki, and Karpenko, and Tadashi with comparing and sending the larger value of a deceleration request value and a deceleration corrected value to the brake execution mechanism of Inomata in order to slow down fast enough to avoid a collision. Although the ACC and PCS deceleration requests in Inomata may not be the same as the ACC and corrected deceleration request stated by the applicant, the idea of picking the larger of the two to decelerate the vehicle is taught by Inomata. By comparing the deceleration request value (user brake pedal determined) and the deceleration corrected value (how much the front vehicle is braking), we can determine if the vehicle is braking enough to avoid a collision. Using the larger value of the two ensures that the vehicle will slow down fast enough to avoid a collision. 

Regarding claim 2, the combination of O’dea, Suzuki, Karpenko, Tadashi, and Inomata further teaches monitoring whether a brake lamp of the front vehicle lights or not comprises: collecting an image of the front vehicle in a lane which the current vehicle is in, recognizing an area where the brake lamp of the front vehicle is located from the image, and judging whether the brake lamp of the front vehicle lights or not according to an image of the area where the brake lamp of the front vehicle is located; wherein the brake lamp of the front vehicle comprises one or more of a left brake lamp, a right brake lamp and a high brake lamp of the front vehicle (Suzuki, Page 2, Paragraph 28, “illumination of a brake lamp”; Suzuki, Page 3-4, Paragraphs 49-55, “the illuminated state of the brake lamps…brake lamps of the preceding vehicle are illuminated”). It is further obvious the brake lamp image consists of at least a left brake lamp, right brake lamp, and a high brake lamp because those are the known generic locations of brake lamps on a vehicle.

Regarding claim 3, the combination of O’dea, Suzuki, Karpenko, Tadashi, and Inomata further teaches performing increase correction on the preset inter-vehicle time distance threshold of an ACC system of the current vehicle comprises: replacing the preset inter-vehicle time distance threshold of the ACC system of the current vehicle as a second set value, the second set value being greater than the preset inter-vehicle time distance threshold; or magnifying the preset inter-vehicle time distance threshold of the ACC system of the current vehicle by a second set times (Suzuki, Page 4, Paragraph 61-64, “brake lamps… may vary the value to be added or subtracted, or the coefficient to be multiplied.”). 

Regarding claim 5, the combination of O’dea, Suzuki, Karpenko, Tadashi, and Inomata further teaches sending a brake request by the ACC system of the current vehicle, in a case where the current inter-vehicle time distance between the current vehicle and the front vehicle is smaller than or equal to the inter-vehicle time distance threshold corrected value comprises: sending the brake request to the brake execution mechanism by the ACC system of the current vehicle according to the inter-vehicle time distance threshold corrected value, in a case where the current inter-vehicle time distance between the current vehicle and the front vehicle is smaller than or equal to the inter-vehicle time distance threshold corrected value (O’dea, Page 3, Paragraph 21, “control parameters such as the time gap” and “an acceleration request… continually updates the desired vehicle speed”); after sending the brake request to the brake execution mechanism by the ACC system of the current vehicle according to the inter-vehicle time distance threshold corrected value, the method further comprises: periodically judging whether the current vehicle is in a deceleration working condition or not at present, wherein the deceleration working condition refers to that the brake lamp of the front vehicle lights and the deceleration request value generated by the ACC system of the current vehicle under the current working condition according to the uncorrected deceleration of the front vehicle is smaller than 0; and continuously sending, by the ACC system of the current vehicle, the brake request to the brake execution mechanism according to the inter-vehicle time distance threshold corrected value, in a case where the current vehicle is in the deceleration working condition, or otherwise, sending, by the ACC system of the current vehicle, the brake request to the brake execution mechanism according to an uncorrected inter-vehicle time distance threshold (O’dea, Page 3, Paragraph 21, “control parameters such as the time gap” and “continually updates the desired vehicle speed”). 

Regarding claim 6, O’dea teaches a monitoring module, configured to acquire a current deceleration of a front vehicle and an current inter-vehicle time distance between a current vehicle and the front vehicle, and monitor whether a brake lamp of the front vehicle lights or not (O’dea, Page 2, Paragraph 11-14, “determine a time gap” and “brake light behavior”); a deceleration response module, configured to send a deceleration request via the ACC system of the current vehicle, in a case where an absolute value of the deceleration corrected value is greater than or equal to an absolute value of a preset deceleration threshold of the ACC system of the current vehicle, or in a case where the current inter-vehicle time distance between the current vehicle and the front vehicle is smaller than or equal to the inter-vehicle time distance threshold corrected value (O’dea, Page 4, Paragraph 28, Lines 1-11, “time gap…falls below…significant drop in relative acceleration”). 
O’dea does not teach a correction module, configured to, when it is monitored that the brake lamp of the front vehicle lights; perform increase correction on an absolute value of the current deceleration of the front vehicle to obtain a deceleration corrected value, and/or perform an increase correction on a preset inter-vehicle time distance threshold of an Adaptive Cruise Control (ACC) system of the current vehicle to obtain an inter-vehicle time distance threshold corrected value;
Suzuki teaches a correction module, configured to, when it is monitored that the brake lamp of the front vehicle lights; perform increase correction on an absolute value of the current deceleration of the front vehicle to obtain a deceleration corrected value, and/or perform an increase correction on a preset inter-vehicle time distance threshold of an Adaptive Cruise Control (ACC) system of the current vehicle to obtain an inter-vehicle time distance threshold corrected value (Suzuki, Page 4, Paragraph 61-64, “illumination of the brake lamps”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O’dea to include performing an increased correction on the inter-vehicle time distance of Suzuki in order to slow down the host vehicle using adaptive cruise control to match the speed of the preceding vehicle when the preceding vehicle is determined to be braking.
The combination of O’dea and Suzuki does not teach a first deceleration response unit, configured to send the deceleration corrected value to a brake execution mechanism via the ACC system of the current vehicle, in a case where the absolute value of the deceleration corrected value is greater than or equal to the absolute value of the preset deceleration threshold of the ACC system of the current vehicle.
Karpenko teaches a first deceleration response unit, configured to send the deceleration corrected value to a brake execution mechanism via the ACC system of the current vehicle, in a case where the absolute value of the deceleration corrected value is greater than or equal to the absolute value of the preset deceleration threshold of the ACC system of the current vehicle (Karpenko, Col. 7, Lines 18-51, “receives deceleration data…determines whether a deceleration”) [the first deceleration response unit is mapped to the example condition analyzer].
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of O’dea and Suzuki with sending the deceleration corrected value to the brake execution mechanism when the deceleration corrected value is greater than or equal to a deceleration threshold of Karpenko in order to stop a frontal collision. When the deceleration corrected value, obtained from the deceleration of the car in front compared to the ACC car, is greater than a threshold, collision is imminent. The threshold represents when the ACC car will collide with the car in front if the ACC car does not slow down. To stop the collision, the deceleration corrected value is sent to the brake execution mechanism to slow the ACC vehicle down. 
The combination of O’dea, Suzuki, and Karpenko does not teach a comparison unit, configured to acquire a deceleration request value, generated by the ACC system of the current vehicle according to a current working condition, according to a set time period; wherein the deceleration request value is a deceleration generated by the ACC system of the current vehicle under the current working condition according to an uncorrected deceleration of the front vehicle.
Tadashi teaches a comparison unit, configured to acquire a deceleration request value, generated by the ACC system of the current vehicle according to a current working condition, according to a set time period (Tadashi, Pages 1-2, Paragraphs 1-4, “the target deceleration of the host vehicle is calculated based on the relative distance (inter-vehicle distance) and the relative speed, and each deviation is determined based on the deviation between the target deceleration and the actual deceleration”) [the comparison unit is mapped to the driving support device]; wherein the deceleration request value is a deceleration generated by the ACC system of the current vehicle under the current working condition according to an uncorrected deceleration of the front vehicle (Tadashi, Pages 1-2, Paragraphs 1-4, “The driving support device 2 calculates target deceleration (request deceleration Ga) in ACC control by using calculation information such as a preset map, and performs the travel control such as the automatic intervention of a brake 12 based on the calculated target deceleration.” AND Page 5-7, Paragraphs 3-4, “The relative speed Vrel with the preceding vehicle, the preceding vehicle deceleration… and the inter-vehicle distance Dnow. And a required deceleration map for follow-up travel for setting a required deceleration Ga during follow-up travel control based on the relative speed Vrel”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of O’dea, Suzuki, and Karpenko with acquiring a deceleration request value of Tadashi in order to calculate a deceleration required of the ACC car. The ACC car acquires a deceleration request value which is based on the user in the ACC car determining how quickly the car in front is braking. The deceleration corrected value is determined by how quickly the car in front is braking. These two values  are necessary to determine a braking threshold based on the last second of when the ACC car will crash. 
The combination of O’dea, Suzuki, Karpenko, and Tadashi does not teach [comparing] an absolute value of the deceleration request value with the absolute value of the deceleration corrected value; a first switching unit, configured to notify the first deceleration response unit of continuously sending the deceleration corrected value to the brake execution mechanism, in a case where the absolute value of the deceleration request value is smaller than the absolute value of the deceleration corrected value, or otherwise, notify the first deceleration response unit of sending the deceleration request value to the brake execution mechanism via the ACC system of the current vehicle.
Inomata teaches [comparing] an absolute value of the deceleration request value with the absolute value of the deceleration corrected value (Inomata, Page 1, Paragraph 0010-0011, “and a regulator configured to compare required deceleration of the first deceleration request and required deceleration of the second deceleration request in magnitude, and to output the deceleration request with higher required deceleration”); a first switching unit, configured to notify the first deceleration response unit of continuously sending the deceleration corrected value to the brake execution mechanism, in a case where the absolute value of the deceleration request value is smaller than the absolute value of the deceleration corrected value, or otherwise, notify the first deceleration response unit of sending the deceleration request value to the brake execution mechanism via the ACC system of the current vehicle (Inomata, Page 1, Paragraph 0010-0011, “and a regulator configured to compare required deceleration of the first deceleration request and required deceleration of the second deceleration request in magnitude, and to output the deceleration request with higher required deceleration” AND Page 7, Paragraph 0096, “it is determined whether or not the ACC required deceleration is greater than the PCS required deceleration (step S305). If it is determined that the ACC required deceleration is greater than the PCS required deceleration (the step S305: YES), the ACC deceleration request is selected on the regulator 260b (step S306) and is outputted to the brake ECU 400 (the step S309). On the other hand, if it is determined that the ACC required deceleration is less than or equal to the PCS required deceleration (the step S305: NO), the PCS deceleration request is selected on the regulator 260b (step S307) and is outputted to the brake ECU 400” [the first switching unit is mapped to the regulator]). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of O’dea, Suzuki, Karpenko, and Tadashi with comparing an absolute value of the deceleration request value with the absolute value of the deceleration corrected value and sending the larger of the deceleration request value or the deceleration corrected value to the brake execution mechanism of Inomata in order to ensure the ACC vehicle is decelerating quickly enough. Although the ACC and PCS deceleration requests in Inomata may not be the same as the ACC and corrected deceleration request stated by the applicant, the idea of picking the larger of the two to decelerate the vehicle is taught by Inomata. When the user does not brake quickly enough, the deceleration corrected value, the deceleration of the front vehicle, is sent to the brake execution mechanism in order to slow the vehicle down to avoid a collision. When the user brakes more quickly than the deceleration of the front vehicle, the ACC system brakes based on the user’s brake pedal command because no collision will result anyway. This ensures the ACC vehicle will not result in a crash. 

Regarding claim 7, the combination of O’dea, Suzuki, Karpenko, Tadashi, and Inomata further teaches the monitoring module comprises: a vehicle lamp monitoring unit, configured to collect an image of the front vehicle in a lane which the current vehicle is in, recognize an area where a brake lamp of the front vehicle is located from the image, and judge whether the brake lamp of the front vehicle lights or not according to the image of the area where the brake lamp of the front vehicle is located (Suzuki, Page 2, Paragraph 28, “illumination of a brake lamp”; Suzuki, Page 3-4, Paragraphs 49-55, “the illuminated state of the brake lamps…brake lamps of the preceding vehicle are illuminated”). 

Regarding claim 8, the combination of O’dea, Suzuki, Karpenko, Tadashi, and Inomata further teaches the correction module comprises: a first correction unit, configured to replace the absolute value of the current deceleration of the front vehicle as a first set value, the first set value being greater than the absolute value of the current deceleration of the front vehicle, or magnify the absolute value of the current deceleration of the front vehicle by a first set times (Suzuki, Page 4, Paragraph 61-64, “brake lamps… may vary the value to be added or subtracted, or the coefficient to be multiplied.”); a second correction unit, configured to replace the preset inter-vehicle time distance threshold of the ACC system of the current vehicle as a second set value, the second set value being greater than the inter-vehicle time distance threshold, or magnify the preset inter-vehicle time distance threshold of the ACC system of the current vehicle by a second set times (Suzuki, Page 4, Paragraph 61-64, “brake lamps… may vary the value to be added or subtracted, or the coefficient to be multiplied.”).

Regarding claim 10, the combination of O’dea, Suzuki, Karpenko, Tadashi, and Inomata further teaches the deceleration response module comprises: a second deceleration response unit, configured to send a brake request to the brake execution mechanism via the ACC system of the current vehicle according to the inter-vehicle time distance threshold corrected value, in a case where the current inter-vehicle time distance between the current vehicle and the front vehicle is smaller than or equal to the inter-vehicle time distance threshold corrected value (O’dea, Page 3, Paragraph 21, “control parameters such as the time gap” and “an acceleration request… continually updates the desired vehicle speed”); a working condition detection unit, configured to periodically judge whether the current vehicle is in a deceleration working condition or not at present, after sending the brake request to the brake execution mechanism via the ACC system of the current vehicle according to the inter-vehicle time distance threshold corrected value, wherein the deceleration working condition refers to that the brake lamp of the front vehicle lights and the deceleration request value generated by the ACC system of the current vehicle under the current working condition according to the uncorrected deceleration of the front vehicle is smaller than 0 (O’dea, Page 3, Paragraph 21, “control parameters such as the time gap” and “continually updates the desired vehicle speed”); and a second switching unit, configured to notify the second deceleration response unit of continuously sending the brake request to the brake execution mechanism according to the inter-vehicle time distance threshold corrected value, in a case where it is judged that a detection result of the working condition detection unit is that the mechanism via the ACC system of the current vehicle is in the deceleration working condition, or otherwise, notify the second deceleration response unit of sending the brake request to the brake execution current vehicle according to an uncorrected inter-vehicle time distance threshold (O’dea, Page 3, Paragraph 21, “such as the time gap…adaptive cruise control system continually updates”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/               Primary Examiner, Art Unit 3669